Powell, J.
M. sold F. a mule, and took a note for $190 for the purchase-money, reserving title. The mule proving unsatisfactory, F. brought it back and got a horse from M., for which he agreed to give $20 more. A new note, for the purchase-money of the horse, was drawn and turned over to F. for execution; he agreeing to have it executed by himself and another as security. F. never executed the note, but kept the horse. M. sued out an attachment for the purchase-money of the horse. F. defended on the ground that he did not owe for the horse, as he had exchanged the mule for it, and that the plaintiff’s only remedy was to attach the mule, which had been returned to him when the trade was 'rescinded, but offered no evidence. He,Id, that the defense was palpably frivolous, and that the verdict in the plaintiff’s favor is demanded.

Judgment affirmed.